Case: 14-10598   Date Filed: 09/09/2014   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10598
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:10-cv-00531-WTH-PRL



JIMMY L. CONEY,

                                                          Petitioner-Appellant,

                                 versus

WARDEN, FCC COLEMAN-MEDIUM,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 9, 2014)

Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-10598     Date Filed: 09/09/2014    Page: 2 of 5


      Jimmy L. Coney, a federal prisoner proceeding pro se, appeals the dismissal

of his petition for a writ of habeas corpus, which he filed pursuant to 28 U.S.C.

§ 2241. Coney was convicted of being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1). He was sentenced in 2008

under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1), and

received a statutory minimum sentence of 180 months’ imprisonment. That same

year, he filed a 28 U.S.C. § 2255 motion to vacate, set aside, or correct his

sentence, arguing that he received ineffective assistance of counsel, but the motion

was denied and we declined to issue a Certificate of Appealability. He then filed a

writ of habeas corpus, pursuant to § 2241 and the savings clause of § 2255(e),

which the district court dismissed.

      On appeal, he argues that he was erroneously sentenced as an armed career

criminal based on a 1996 Florida state court cannabis conviction that was not a

valid predicate offense. Therefore, he was sentenced in excess of the applicable

statutory maximum, and the savings clause of § 2255(e) allows him to bring a

habeas corpus petition under § 2241.

      Whether a prisoner may bring a § 2241 petition under the savings clause of

§ 2255(e) is a question of law that we review de novo. Bryant v. Warden, FCC

Coleman-Medium, 738 F.3d 1253, 1262 (11th Cir. 2013). We read pro se litigants’




                                          2
               Case: 14-10598     Date Filed: 09/09/2014    Page: 3 of 5


briefs liberally, but will not address arguments raised for the first time in a pro se

litigant’s reply brief. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      A person convicted of knowingly violating § 922(g)(1) shall be imprisoned

“not more than ten years.” 18 U.S.C. § 924(a)(2). However, the ACCA

enhancement imposes a 15-year (or 180-month) mandatory minimum sentence for

any defendant who violates § 922(g) after having sustained at least 3 convictions

for violent felonies or serious drug offenses committed on different occasions.

18 U.S.C. § 924(e). A state drug offense is a “serious drug offense” under the

ACCA if it has a maximum prison term of at least ten years and involves the intent

to manufacture, distribute, or possess with intent to distribute a controlled

substance. See 18 U.S.C. § 924(e)(2)(A)(ii).

      Although § 2255 is the primary method of collateral attack for federal

prisoners, § 2241 provides a limited, additional basis for habeas actions brought by

federal prisoners. See 28 U.S.C. § 2241. However, the savings clause of § 2255

provides that a § 2241 petition “shall not be entertained” if the prisoner has failed

to apply for relief by a § 2255 motion, or has already been denied such relief

“unless it also appears that the remedy by motion is inadequate or ineffective to

test the legality of his detention.” 28 U.S.C. § 2255(e); Bryant, 738 F.3d at 1262.

      In Bryant, we held that the “savings clause” in 28 U.S.C. § 2255(e)

permitted a 28 U.S.C. § 2241 petition where the petitioner’s 235-month sentence


                                           3
              Case: 14-10598      Date Filed: 09/09/2014    Page: 4 of 5


following a conviction under 18 U.S.C. 922(g) exceeded the 10-year statutory

maximum authorized by 18 U.S.C. 924(a). Bryant, 738 F.3d at 1256-57.

      In that decision, we synthesized our prior savings-clause precedent and set

forth five requirements that a petitioner must satisfy in order to demonstrate that

his prior § 2255 motion was “inadequate or ineffective to test the legality of his

detention,” such that he could proceed with a § 2241 petition pursuant to the

savings clause. See id. at 1274. Specifically, the petitioner must establish that:


      (1) throughout his sentencing, direct appeal, and first § 2255
          proceeding, our Circuit’s binding precedent had specifically
          addressed [his] distinct prior conviction that triggered § 924(e) and
          had squarely foreclosed [the] § 924(e) claim that he was
          erroneously sentenced above the 10-year statutory maximum
          penalty in § 924(a);

      (2) subsequent to his first § 2255 proceeding, the Supreme Court’s
          decision . . . overturned our Circuit precedent that had squarely
          foreclosed [his] § 924(e) claim;

      (3) the new rule announced . . . applies retroactively on collateral
          review;

      (4) as a result of [the] new rule being retroactive, [the petitioner’s]
          current sentence exceeds the 10-year statutory maximum
          authorized by Congress in § 924(a); and

      (5) the savings clause in § 2255(e) reaches his pure § 924(e) . . . error
          claim of illegal detention above the statutory maximum penalty in
          § 924(a).
Id.
                                           4
              Case: 14-10598     Date Filed: 09/09/2014    Page: 5 of 5


      Coney’s claim fails for two reasons. First, while Coney argues in his reply

brief that several of his ACCA predicate convictions other than his cannabis

offense were not valid, he did not make those arguments in his initial brief, and

therefore we will not consider those arguments. Timson, 518 F.3d at 874. The

court relied on at least three other convictions besides Coney’s 1996 cannabis

conviction when enhancing his sentence, and therefore it is unnecessary to address

whether the cannabis conviction properly “triggered” the ACCA enhancement.

Bryant, 738 F.3d at 1274.

      Second, our Circuit’s binding precedent had not specifically addressed his

marijuana conviction and squarely foreclosed his claim during his sentencing,

direct appeal, and previous § 2255 proceedings. As such, no subsequent

retroactive Supreme Court decision overturned any precedent that had foreclosed

Coney’s claim, Coney was not sentenced in excess of the applicable statutory

maximum, and the savings clause of § 2255(e) did not open the portal to § 2241

relief in his case. See id. Accordingly, we affirm the district court’s dismissal of

Coney’s § 2241 habeas corpus petition.

      AFFIRMED.




                                          5